      Case 7:19-cv-00794-PMH Document 18 Filed 04/17/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
EVANS,

                                 Plaintiff,
v.                                                       ORDER

CITY OF YONKERS, et al.,                                 19-cv-00794 (PMH)

                                   Defendants.
-----------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff Ivan Evans was a prisoner at the Westchester County Jail when he filed

this action, but the Court has recently become aware that Mr. Evans was released from

prison on February 11, 2020.

        It is Plaintiff’s obligation to provide the Court with an address for mail service,

see Fed. R. Civ. P. 11(a), but he has not done so.

        In light of the outbreak of COVID-19 (coronavirus), the efforts to prevent its

further spread, and the restrictions ordered by the Governor of New York, the Court’s

normal process for mailing court orders and other court notices to pro se parties will be

delayed. The process for opening, scanning, and docketing mail will also be delayed.

        Plaintiff is encouraged, if possible, to consent to receiving notices of electronic

case filings (NEF) electronically, through notifications from the Court’s Electronic Case

Filing (ECF) system sent to his email address. This would allow the Court to provide

Plaintiff with NEFs more quickly and reliably. Plaintiff will also electronically receive

documents filed by other parties. If Plaintiff consents to receive filings electronically,

Plaintiff will no longer receive the same documents in the mail.
     Case 7:19-cv-00794-PMH Document 18 Filed 04/17/20 Page 2 of 6



       If Plaintiff wishes to consent to electronic service, Plaintiff should fill out the

Consent & Registration Form to Receive Documents Electronically, which is available at

https://nysd.uscourts.gov/sites/default/files/2018-06/proseconsentecfnotice-final.pdf and

also attached to this Order, and return the signed form in PDF format to

Temporary_Pro_Se_Filing@nysd.uscourts.gov.

       Plaintiff may also wish to submit documents for filing by emailing documents to

the Clerk’s Office instead of mailing them. Plaintiff may do that using the same

Temporary_Pro_Se_Filing@nysd.uscourts.gov email address.

       Accordingly, the Court directs Plaintiff, within thirty days, to provide the Court

with his new mailing address. The Court will dismiss this action without prejudice if

Plaintiff fails to provide the Court with an address for service.

       If Plaintiff wishes to consent to electronic service, Plaintiff should fill out the

Consent & Registration Form to Receive Documents Electronically, a copy of which is

attached to this Order.

Dated: New York, New York                      SO ORDERED:
       April 17, 2020


                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge
              Case 7:19-cv-00794-PMH Document 18 Filed 04/17/20 Page 3 of 6


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 7:19-cv-00794-PMH Document 18 Filed 04/17/20 Page 4 of 6




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
        Case 7:19-cv-00794-PMH Document 18 Filed 04/17/20 Page 5 of 6

                  United States District Court
                  Southern District of New York
                  Temporary_Pro_Se_Filing@nysd.uscourts.gov.


                INSTRUCTIONS: EMAIL PRO SE FILINGS

How do I email documents to the Clerk’s Office for filing?
    •   SIGN. You must sign your document by either signing the document before
        you scan it or typing “/s/ [Your Name].” The Court will accept typed
        signatures in this format.

    •   CONTACT INFORMATION. The document must include your name,
        address, telephone number and email address (if available).
    •   SUBJECT LINE. For existing cases, the subject line of the email must
        read, “Pro Se Filing – XX-CV-XXXX.” For new cases, the subject line of
        the email must read, “Pro Se Filing – New Case.”
    •   EMAIL the PDF document to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

Can I start a new case by email?
    •   YES. To start a new case, you may email your complaint to
        Temporary_Pro_Se_Filing@nysd.uscourts.gov.

    •   In addition to emailing your complaint, you must either (1) email an
        application requesting that the fee be waived, available at
        https://nysd.uscourts.gov/node/838, or (2) pay the filing fee of $400. If you
        are paying the filing fee, add to the subject line, “Pro Se Filing – New Case –
        FEE PAID.” Payment must be made within 21 days by certified check or
        money order, made out to Clerk, USDC, SDNY, and mailed to: Cashiers-
        Room 120, 500 Pearl Street, New York, NY 10007. The check must include
        the case number, which you can learn by calling (212) 805-0175.

Can I include any questions or information in my email?
    •   NO. You must only include the attached document(s) for filing. No one will
        read messages in the body of the email and no one will respond to any
        questions.




                   500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                        300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
        Case 7:19-cv-00794-PMH Document 18 Filed 04/17/20 Page 6 of 6
                                                         Instructions: Email Pro Se Filings
                                                                               Page 2 of 2


Will someone respond to my email?
    •   NO. This email address cannot respond to inquiries. The Clerk’s Office will
        download the email attachment. This is a NO-REPLY email address. But
        you may call (212) 805-0175 to confirm that your documents were received.
        Please wait at least one week before calling.

Can I email the assigned judge instead?
    •   NO. Any submission emailed to any other court email address will be
        disregarded by the recipient.

Can the Clerk’s Office assist with scanning?
    •   NO. If you are unable to email your documents, you must submit them by
        mail to the Pro Se Intake Unit.

Can someone email my documents for me?
    •   YES. But please include your email address, if available, in the document.
        The Court will only communicate with the email address listed on the filed
        documents, and only if you have consented to receive court documents by
        email.

Can I receive court documents by email?
    •   YES. Complete and email a signed consent to electronic service form.

Do I need to serve my adversary?
    •   NO. After the document is emailed to the Court and electronically filed,
        your adversary will receive electronic notification of the filing.




                  500 PEARL STREET; 40 FOLEY SQUARE | NEW YORK, NY 10007
                       300 QUARROPAS STREET | WHITE PLAINS, NY 10601
Rev. 4/8/2020
